Exhibit 17 (b) Proxy Tabulator PO Box 55046 Your Proxy Vote isImportant! Boston MA 02205-5046 Vote by Internet Please go to the electronic voting site at www.eproxyvote.com/vl. Follow the on-line instructions. If you vote by internet, you do not have to return your proxy card. Vote by Telephone Please call us toll free at 1-866-977-7699, and follow the instructions provided. If you vote by telephone, you do not have to return your proxy card. Vote by Mail Complete, sign and date your proxy card and return it promptly in the enclosed envelope. If Voting by Mail Proxy Tabulator
